UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         19-CR-131 (PAE)
                        -v-
                                                                              ORDER
 CARL ANDREWS, DWAYNE ANTHONY CONLEY,
 and JUSTIN RIVERA

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       A pretrial conference in this case is scheduled for Tuesday, February 25, 2020, at which,

inter alia, the Court will take up defendants’ Daubert challenge to the anticipated trial testimony

of Government witness Dr. Chitra Raghavan. For counsels’ planning purposes, and so as to

avoid unnecessary preparation, the Court hereby notifies counsel that its intention is to issue a

bench ruling tomorrow with respect to this motion on the basis of counsels’ written submissions,

without the need for testimony or argument. The bench ruling will deny defendants’ motion to

preclude Dr. Raghavan’s testimony.



       SO ORDERED.


                                                        PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 24, 2020
       New York, New York
